                        UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                SAN JOSE DIVISION

In re                                               Case No. 19-50395 SLJ
                                                    Chapter 7
        DAVID LEE HENNING,                          Hon. Stephen L. Johnson

               Debtor.                              [No Hearing Requested]


                      NOTICE OF SALE OF REAL PROPERTY,
                  PAYMENT OF REAL ESTATE SALES COMMISSION,
                       AND OPPORTUNITY FOR OVERBID

TO CREDITORS, THE DEBTOR, THE UNITED STATES TRUSTEE, AND OTHER
INTERESTED PARTIES:

         PLEASE TAKE NOTICE that Kari Bowyer, Chapter 7 Trustee of the estate of the above
Debtor, intends to sell the real property commonly known as 339 West Lowrance Avenue,
Mooresville, North Carolina (the “Property”) to the Whiteford Group, LLC (the “Buyer”) for
$102,000. The sale is subject to the opportunity for submission of overbids. The sale is also
subject to a right of first refusal in favor of the Debtor’s spouse, Carole Loughridge, to pay the
Trustee the full and final purchase price in lieu of the sale to the Buyer or an overbidder. This
right is statutory.

       The Property is a single-family residence that, the Trustee is informed and believes, has
been vacant since the Debtor filed his Chapter 7 petition in February 2019. The Trustee
encountered a great deal of difficulty in obtaining physical and legal control over the Property. A
judgment has been entered authorizing the Trustee to sell the Property free of the co-owner interest
under 11 U.S.C. § 362(h). The Court has also ruled that all proceeds of sale of the Property are
available for payment of creditor claims on file and allowed Chapter 7 administrative expenses.

        The Trustee has exposed the Property to the local market for several months and has
received a number of offers. The Trustee engaged in negotiations with two individuals at a price
higher than the price being paid by the Buyer. However, the individual buyers were unwilling to
make anything greater than a nominal earnest money deposit (i.e., less than one percent of the offer
price) and the Trustee was concerned that the individuals would not complete the sale and put all
of the risk on the estate. The Buyer is an investor and its offer is an all-cash offer.

       The Trustee employed as her broker Mooresville Realty LLC and agreed to pay a real estate
commission equivalent to six percent of the ultimate purchase price to Mooresville Realty and the
Buyer’s broker.




                                                                                                1
Case: 19-50395      Doc# 38      Filed: 12/12/19     Entered: 12/12/19 07:53:36       Page 1 of 3
        The sale is subject to overbid. The Trustee and the Buyer have agreed to “overbid
protection” of $5,000 which means that the minimum acceptable overbid will be $107,000.
Overbidders must be prepared to close escrow within 15 days after entry of a Bankruptcy Court
order authorizing the sale. Anyone who wishes to submit an overbid should contact Carol Davis
at Mooresville Realty (704-699-8544 or carol@mooresvillerealty.com) to arrange for inspections.
The Trustee strongly encourages interested parties to arrange for and complete inspections before
submitting an overbid because she expects overbids to be submitted without inspection or loan
contingencies.

        A qualifying overbid must be presented in writing, must be in an amount of at least
$107,000, must contain no inspection of financing contingencies, must be supported by evidence
of financial ability to close escrow, and must be accompanied by a cashier’s check deposit in the
amount of $10,000 payable to “Bankruptcy Estate of David Lee Henning.” Qualifying overbids
must be submitted for receipt by Carol Davis, Mooresville Realty, 132 Joe Knox Avenue, Suite
105-A, Mooresville, NC 28117, no later than January 3, 2020.

       If one or more qualifying overbids is received by the deadline, the Trustee will schedule
an auction to which all overbidders and the Buyer will be invited. The auction will be scheduled
promptly after January 3, 2020, and will be held by telephone at a time chosen by the Trustee.

        Overbidders should be prepared to engage in bidding increments of no less than $1,000.
The Trustee will announce additional auction terms, if any, at the auction. The Trustee will
conduct the auction and will select the highest and best bid in the exercise of her discretion. She
will present the winning bid to the Bankruptcy Court for approval and will return the deposits of
the unsuccessful bidders promptly. The deposit of the successful bidder will be retained by the
Trustee and will be applied to the purchase price. The deposit will become non-refundable upon
entry of an order of the Bankruptcy Court authorizing the Trustee to complete the sale, provided
that no legal impediment prevents the Trustee from conveying title. If no overbid is received, the
Trustee will present the Buyer’s offer described above to the Bankruptcy Court for approval.

        Section 363(i) of the Bankruptcy Code provides a co-owner of real property which the
Trustee is selling under Section 363(h) of the Bankruptcy Code to submit an offer equivalent to
the accepted sale price (the “First Right of Refusal”). Carole Loughridge, the Debtor’s spouse, is
also on title to the Property and has the right under Section 363(i) of the Bankruptcy Code to match
the ultimate sale price accepted by the Trustee before the sale closes.

      Legal authority for the sale is set forth in the Trustee’s motion that is on file with the
Bankruptcy Court and available from counsel for the Trustee on request of creditors without
PACER access.

       The Trustee is seeking a waiver of the 14-day stay of the effectiveness of an order imposed
by Rule 6004(h).




                                                                                                 2
Case: 19-50395      Doc# 38      Filed: 12/12/19     Entered: 12/12/19 07:53:36        Page 2 of 3
         PLEASE TAKE FURTHER NOTICE THAT anyone who wishes to object to the sale
must do so in conformity with Rule 9014-1 of the Bankruptcy Local Rules for the Northern District
of California. Rule 9014-1 prescribes the following procedure: (a) any objection to the requested
relief, or request for hearing on the matter, must be filed and served upon the initiating party within
21 days of mailing the notice; (b) any objection or request for a hearing must be accompanied by
any declarations or memoranda of law any requesting party wishes to present in support of its
positions. If there is no timely objection to the request for relief or a request for hearing, the Court
may enter an order granting the relief by default. In the event of a timely objection or request for
hearing, the initiating party will give at least seven days written notice of the hearing to the
objecting or requesting party, and to any trustee or committee appointed in the case. For purposes
of filing with the Court, documents shall be filed with the United States Bankruptcy Court, 280
South First Street, Room 3035, San Jose, CA 95113-3099, and served on counsel for the Trustee
at the address below.

DATED: December 12, 2019               RINCON LAW, LLP



                                       By: /s/Charles P. Maher
                                           Charles P. Maher
                                           Counsel for Kari Bowyer, Chapter 7 Trustee

Charles P. Maher, State Bar No. 124748
RINCON LAW, LLP
200 California Street, Suite 400
San Francisco, CA 94111
Telephone No.: 415-840-4199
Facsimile No.: 415-680-1712
E-mail: cmaher@rinconlawllp.com




                                                                                                    3
Case: 19-50395       Doc# 38      Filed: 12/12/19      Entered: 12/12/19 07:53:36         Page 3 of 3
